J-A25016-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: J.S., A MINOR       :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                                        :
APPEAL OF: COMMONWEALTH OF              :
PENNSYLVANIA                            :
                                        :
                                        :
                                        :
                                        :   No. 1996 EDA 2016

                Appeal from the Order Entered June 10, 2016
 In the Court of Common Pleas of Lehigh County Criminal Division at No(s):
                          CP-39-JV-0000216-2016


BEFORE:    OTT, J., STABILE, J., and STEVENS*, P.J.E.

JUDGMENT ORDER BY OTT, J.:                    FILED SEPTEMBER 26, 2017

     The Commonwealth appeals from the order entered June 13, 2016, in

the Court of Common Pleas of Lehigh County, granting the suppression

motion filed by J.S.     The Commonwealth has certified the order will

terminate or substantially handicap the prosecution.   See Pa.R.A.P. 311(d).

     At the outset, we observe Pennsylvania Rule of Criminal Procedure

581(I) provides:

     At the conclusion of the [suppression] hearing, the judge shall
     enter on the record a statement of findings of fact and
     conclusions of law as to whether the evidence was obtained in
     violation of the defendant’s rights, or in violation of these rules
     or any statute, and shall make an order granting or denying the
     relief sought.

Pa.R.Crim.P. 581(I). Instantly, the Honorable John L. Braxton of the Court of

Common Pleas of Philadelphia County, who heard the suppression motion

when he was sitting as a senior judge on the Lehigh County bench following
____________________________________
* Former Justice specially assigned to the Superior Court.
J-A25016-17


the retirement of a Lehigh County jurist,1 did not enter on the record a

statement of findings of fact and conclusions of law. See Pa.R.Crim.P.

581(I). Moreover, the Honorable James T. Anthony of the Court of Common

Pleas of Lehigh County has filed a Pa.R.A.P. 1925(a) opinion in which he

states that “the record is unclear regarding Judge Braxton’s reasons for

granting the motion, and I am unable to request an opinion pursuant to Rule

1925(a)(1) as Judge Braxton is no longer sitting in Lehigh County.”

Pa.R.A.P. 1925(a) Opinion, 3/7/2017, at 2 (footnote omitted).

        “An appellate court does not in the first instance make findings of fact

and conclusions of law.” Commonwealth v. Grundza, 819 A.2d 66, 68 (Pa.

Super. 2003) (quotations and citation omitted) (explaining court’s failure to

comply     with    Rule    581(I)     precluded   meaningful   appellate   review,

necessitating remand for issuance of findings of fact and conclusions of law).

Accordingly, we are obliged to remand this case to the Lehigh County Court,

which shall contact Judge Braxton who, in turn, shall make findings of fact

and conclusions of law in accordance with Pa.R.Crim.P. 581(I), and file a

Pa.R.A.P. 1925(a) opinion. These tasks shall be fulfilled within 60 days of

the filing date of this judgment order.

        The Commonwealth shall have seven days thereafter to file a

supplemental brief, and J.S. shall have seven days to file a supplemental

____________________________________________


1
    See Pa.R.A.P. 1925(a) Opinion, 3/7/2017, at 1 n. 1.



                                           -2-
J-A25016-17


responsive brief. The Prothonotary is directed to set a briefing schedule for

the supplemental briefs and list this appeal before the next available

argument panel following receipt of Judge Braxton’s findings of fact and

conclusions of law, and his Rule 1925(a) opinion.

      The Prothonotary is further directed to send a copy of this Judgment

Order to Senior Judge Braxton in the Court of Common Pleas of Philadelphia

County.

      Case remanded with instructions.        Jurisdiction retained.   Panel

jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/26/2017




                                    -3-